DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
	This action is in response to Applicant’s amendment filed on June 14, 2019. Claim 1 is canceled. Claims 2-21 are new. Claims 2-21 are pending and will be considered for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 18 of U.S. Patent No. US 8,762,217 B2 in view of Padmanabhan et al (US 2006/0173753 A1) (“Padmanabhan”). 

Claim 2: US 8,762,217 B2 claims a method comprising: 
receiving, by a platform computing system, a search query from a user of a client computing system (claim 1 lines 1-6); 
in response to receiving the search query from the user of the client device (claim 1 line 7): . . . 
establishing an interactive communication session between the user of the client computing device and the different user (claim 1 lines 17-20); and 
providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted (claim 1 lines 21-24).  
US 8,762,217 B2 fails to explicitly claim 
generating, by the platform computing system, a set of search results that specify one or more items identified using the search query; 
providing, by the platform computing system, the set of search results to a different user that differs from the user of the client computing device. 
	However, Padmanabhan does teach 
generating, by the platform computing system, a set of search results that specify one or more items identified using the search query ([0036] - At step 302, a user enters a search query for a particular shopping request, for example online purchase of tickets for an upcoming concert of Madonna. Subsequently, at step 304, [claimed in response to receiving the search query from the user of the client device] relevant results for the search query are identified and displayed to the user [claimed generating, by the platform computing system, a set of search results that specify one or more items identified using the search query]); 
providing, by the platform computing system, the set of search results to a different user that differs from the user of the client computing device ([0042] - At step 306, the user may select a few results that the user may find relevant. The search results to be displayed [claimed providing, by the platform computing system, the set of search results] to other users [claimed to a different user that differs from the user of the client computing device] are chosen by the user. The set of search results chosen by the user will hereinafter be referred to as user's choice results); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Padmanabhan into the invention of US 8,762,217 B2. One of ordinary skill in the art would have been motivated to do so because Padmanabhan teaches a solution to problems in the art of internet searching by enabling a user to consult friends and informal subject-experts to solicit their opinions regarding shared searches, or alternatively, to collaboratively make a decision prior to making important purchases [0050]. 
In addition, it would have been recognized that applying the known technique of generating, by the platform computing system, a set of search results that specify one or more items identified using the search query; and providing, by the platform computing system, the set of search results to a different user that differs from the user of the client computing device, as taught by Padmanabhan, to the teachings of US 8,762,217 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 9: US 8,762,217 B2 claims a non-transitory computer readable medium storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising (claim 18 lines 1-5): 
receiving a search query from a user of a client computing system (claim 1 lines 1-6); 
in response to receiving the search query from the user of the client device (claim 1 line 7): . . . 
establishing an interactive communication session between the user of the client computing device and the different user (claim 1 lines 17-20); and 
providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted (claim 1 lines 21-24).  
US 8,762,217 B2 fails to explicitly claim 
generating a set of search results that specify one or more items identified using the search query; 
providing the set of search results to a different user that differs from the user of the client computing device. 
	However, Padmanabhan does teach 
generating a set of search results that specify one or more items identified using the search query ([0036] - At step 302, a user enters a search query for a particular shopping request, for example online purchase of tickets for an upcoming concert of Madonna. Subsequently, at step 304, [claimed in response to receiving the search query from the user of the client device] relevant results for the search query are identified and displayed to the user [claimed generating a set of search results that specify one or more items identified using the search query]); 
providing the set of search results to a different user that differs from the user of the client computing device ([0042] - At step 306, the user may select a few results that the user may find relevant. The search results to be displayed [claimed providing the set of search results] to other users [claimed to a different user that differs from the user of the client computing device] are chosen by the user. The set of search results chosen by the user will hereinafter be referred to as user's choice results). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Padmanabhan into the invention of US 8,762,217 B2. One of ordinary skill in the art would have been motivated to do so because Padmanabhan teaches a solution to problems in the art of internet searching by enabling a user to consult friends and informal subject-experts to solicit their opinions regarding shared searches, or alternatively, to collaboratively make a decision prior to making important purchases [0050]. 
In addition, it would have been recognized that applying the known technique of generating a set of search results that specify one or more items identified using the search query; and providing the set of search results to a different user that differs from the user of the client computing device, as taught by Padmanabhan, to the teachings of US 8,762,217 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 16: US 8,762,217 B2 claims a system comprising: a memory device; and one or more computers configured to access the memory device and execute instructions that cause the one or more computers to perform operations comprising (claim 12 lines 1-5): 
receiving a search query from a user of a client computing system (claim 1 lines 1-6); 
in response to receiving the search query from the user of the client device (claim 1 line 7): . . . 
establishing an interactive communication session between the user of the client computing device and the different user (claim 1 lines 17-20); and 
providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted (claim 1 lines 21-24).  
US 8,762,217 B2 fails to explicitly claim 
generating a set of search results that specify one or more items identified using the search query; 
providing the set of search results to a different user that differs from the user of the client computing device. 
	However, Padmanabhan does teach 
generating a set of search results that specify one or more items identified using the search query ([0036] - At step 302, a user enters a search query for a particular shopping request, for example online purchase of tickets for an upcoming concert of Madonna. Subsequently, at step 304, [claimed in response to receiving the search query from the user of the client device] relevant results for the search query are identified and displayed to the user [claimed generating a set of search results that specify one or more items identified using the search query]); 
providing the set of search results to a different user that differs from the user of the client computing device ([0042] - At step 306, the user may select a few results that the user may find relevant. The search results to be displayed [claimed providing the set of search results] to other users [claimed to a different user that differs from the user of the client computing device] are chosen by the user. The set of search results chosen by the user will hereinafter be referred to as user's choice results). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Padmanabhan into the invention of US 8,762,217 B2. One of ordinary skill in the art would have been motivated to do so because Padmanabhan teaches a solution to problems in the art of internet searching by enabling a user to consult friends and informal subject-experts to solicit their opinions regarding shared searches, or alternatively, to collaboratively make a decision prior to making important purchases [0050]. 
In addition, it would have been recognized that applying the known technique of generating a set of search results that specify one or more items identified using the search query; and providing the set of search results to a different user that differs from the user of the client computing device, as taught by Padmanabhan, to the teachings of US 8,762,217 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 2 recites the limitation “the client device” in line 4, and “the client computing device” in lines 6, 7, and 9. There is insufficient antecedent basis for these limitations in the claim. These limitations are indefinite because claim 2 line 2 recites “a client computing system”. It is unclear whether the limitations “client computing system”, “client device”, and “client computing device” are the same or different limitations. For examination purposes, all of the above cited limitations will be interpreted as “client device”.
Dependent claims 3-8 are rejected because they inherit the deficiencies of claim 2. 

Claim 9 recites the limitation “the client device” in line 4, and “the client computing device” in lines 7, 9, and 11. There is insufficient antecedent basis for these limitations in the claim. These limitations are indefinite because claim 9 line 3 recites “a client computing system”. It is unclear whether the limitations “client computing system”, “client device”, and “client computing device” are the same or different limitations. For examination purposes, all of the above cited limitations will be interpreted as “client device”.
Dependent claims 10-15 are rejected because they inherit the deficiencies of claim 9. 
In addition, claims 10, 13, and 15 are rejected because they recite the limitation “the platform computing system”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as “a platform computing system”. 
Dependent claims 11-12 and 14 are rejected because they inherit the deficiencies of claims 10 and 13. 

Claim 16 recites the limitation “the client device” in line 6, and “the client computing device” in lines 9, 11, and 13. There is insufficient antecedent basis for these limitations in the claim. These limitations are indefinite because claim 16 line 5 recites “a client computing system”. It is unclear whether the limitations “client computing system”, “client device”, and “client computing device” are the same or different limitations. For examination purposes, all of the above cited limitations will be interpreted as “client device”.
Dependent claims 17-21 are rejected because they inherit the deficiencies of claim 16. 
In addition, claims 17 and 20 are rejected because they recite the limitation “the platform computing system”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as “a platform computing system”. 
Dependent claims 18-19 are rejected because they inherit the deficiencies of claim 17. 















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 2-8 are directed to a method, which is a process. Therefore, claims 2-8 are directed to one of the four statutory categories of invention. Claims 9-15 are directed to a non-transitory computer readable medium, which is a manufacture. Therefore, claims 9-15 are directed to one of the four statutory categories of invention. Claims 16-21 are directed to a system, which is a machine. Therefore, claims 16-21 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 2:
The claim recites a method comprising: 
receiving, by a platform computing system, a search query from a user of a client computing system; 
in response to receiving the search query from the user of the client device: 
generating, by the platform computing system, a set of search results that specify one or more items identified using the search query; 
providing, by the platform computing system, the set of search results to a different user that differs from the user of the client computing device; 
establishing an interactive communication session between the user of the client computing device and the different user; and 
providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of searching for items through receiving a search query and establishing an interactive communication session between a user and a different user. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors (e.g., searching for items to buy/a commercial interaction such as sales activities); and managing personal behavior or relationships or interactions between people by reciting managing interactions between people involved in sales activities. Examiner notes that this interpretation is supported by Specification page 1 lines 20-31 which describe the problem in the art that the invention overcomes - namely the lack of accurate, current, relevant or satisfactory search results provided while customers are searching for items for sale at an electronic commerce website. 
Dependent claims 3-8 recite the same abstract ideas identified in claim 2. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 2-8 recite the additional elements (de-emphasized limitations above) of a platform computing system, a client computing system, a client device, a client computing device, a user interface that includes an interactive session interface. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system with an interactive interface) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 3-8 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 9:
The claim recites a non-transitory computer readable medium storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: 
receiving a search query from a user of a client computing system; 
in response to receiving the search query from the user of the client device: 
generating a set of search results that specify one or more items identified using the search query; 
providing the set of search results to a different user that differs from the user of the client computing device; 
establishing an interactive communication session between the user of the client computing device and the different user; and 
providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted. 


Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 9 recites substantially similar limitations regarding the abstract idea as claim 2, and therefore the abstract idea recited in claim 9 is the same abstract idea recited in claim 2 (as analyzed above). 
Dependent claims 10-15 recite the same abstract ideas identified in claim 9. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 9-15 recite the additional elements (de-emphasized limitations above) of a non-transitory computer readable medium storing instructions that when executed by one or more computers cause the one or more computers to perform operations, a client computing system, a client device, a client computing device, and a user interface that includes an interactive session interface. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system with an interactive interface) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 10-15 are not integrated into a practical application based on the same analysis as for claim 9 above. 

Claim 16:
The claim recites a system comprising: a memory device; and one or more computers configured to access the memory device and execute instructions that cause the one or more computers to perform operations comprising: 
receiving a search query from a user of a client computing system; 
in response to receiving the search query from the user of the client device: 
generating a set of search results that specify one or more items identified using the search query; 
providing the set of search results to a different user that differs from the user of the client computing device; 
establishing an interactive communication session between the user of the client computing device and the different user; and 
providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 16 recites substantially similar limitations regarding the abstract idea as claim 2, and therefore the abstract idea recited in claim 16 is the same abstract idea recited in claim 2 (as analyzed above). 
Dependent claims 17-21 recite the same abstract ideas identified in claim 16. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 16-21 recite the additional elements (de-emphasized limitations above) of a system comprising: a memory device; and one or more computers configured to access the memory device and execute instructions that cause the one or more computers to perform operations; a client computing system, a client device, a client computing device, and a user interface that includes an interactive session interface. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system with an interactive interface) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 17-21 are not integrated into a practical application based on the same analysis as for claim 16 above.












Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of method claim 2, taken individually or as a whole, the additional elements of claim 2 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 2 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., receiving a search query from a user, providing search results to a different user, establishing an interactive session between users, and providing search results to the user) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 2 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 9 is a non-transitory computer readable medium reciting similar functions as claim 2, and does not qualify as eligible subject matter for similar reasons. Examiner notes that claim 9 additionally recites a non-transitory computer readable medium storing instructions that when executed by one or more computers cause the one or more computers to perform operations. The use of a non-transitory computer readable medium to perform the operations of the claim is recited at a high level of generality, and only generally links the abstract idea to a technological environment (computer networks).
Claim 16 is a system reciting similar functions as claim 2, and does not qualify as eligible subject matter for similar reasons. Examiner notes that claim 16 additionally recites a system comprising: a memory device; and one or more computers configured to access the memory device and execute instructions that cause the one or more computers to perform operations. The use of a system to perform the operations of the claim is recited at a high level of generality, and only generally links the abstract idea to a technological environment (computer networks).

Claims 3-8, 10-15, and 17-21 are dependencies of claims 2, 9, and 16. The dependent claims do not add “significantly more” to the abstract idea. While narrowing the abstract idea, they recite no additional functions and only generally link the abstract idea to a particular technological environment. 





















Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


















Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al (US 2006/0173753 A1) (“Padmanabhan”) in view of Finali Corporation (WO 02/27601 A2) (“Finali”).

Claim 2: Padmanabhan discloses a method comprising: 
receiving, by a platform computing system, a search query from a user of a client computing system ([0026] - Query processor 108 is capable of receiving [claimed receiving, by a platform computing system] a search query [claimed a search query from a user of a client computing system], performing a search, and generating relevant search results); 
in response to receiving the search query from the user of the client device: 
generating, by the platform computing system, a set of search results that specify one or more items identified using the search query ([0036] - At step 302, a user enters a search query for a particular shopping request, for example online purchase of tickets for an upcoming concert of Madonna. Subsequently, at step 304, [claimed in response to receiving the search query from the user of the client device] relevant results for the search query are identified and displayed to the user [claimed generating, by the platform computing system, a set of search results that specify one or more items identified using the search query]); 
providing, by the platform computing system, the set of search results to a different user that differs from the user of the client computing device ([0042] - At step 306, the user may select a few results that the user may find relevant. The search results to be displayed [claimed providing, by the platform computing system, the set of search results] to other users [claimed to a different user that differs from the user of the client computing device] are chosen by the user. The set of search results chosen by the user will hereinafter be referred to as user's choice results); 
establishing an interactive communication session between the user of the client computing device and the different user ([0043] - Thereafter, at step 310, the user invites one or more invitees to view the user's choice results. The invitation to view the search results is sent through an instant messaging service, such as AOL Instant Messenger (AIM.TM.). If an invitee accepts the invitation from the user, the invitee can then view the user's choice results. Further, the user and the invitees can communicate with each other through instant messaging to discuss the search results [claimed establishing an interactive communication session between the user of the client computing device and the different user]). 
Padmanabhan fails to explicitly disclose 
providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted.  
However, Finali does teach 
providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted ([page 18 line 25 - page 19 line 6] - Once the customer criteria are collected from the shopper, the product decision tool 128 can query or search the product database 188 using the customer criteria to quickly locate product matches. Each of the customer's criteria is typically used to search the product database 188, searching for a product that satisfies each and every criterion. In one embodiment, if exact matches are not obtained, second best matches are retrieved (e.g., products that miss on one or two customer criteria such as color or price). The search of the product database 188 provides a result list of matching products that are then displayed to the shopper [claimed providing the set of search results to the user of the client computing device in a user interface] who can typically select the products to link to further information or add them to their shopping cart. In a preferred embodiment, the results list is also transmitted to the customer service representative 150 and the operator may update the dialogue box 520 to inform the shopper that the product icons 532 shown in the results portion 530 represent the products that best match their inputted criteria [claimed that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Finali into the invention of Padmanabhan. One of ordinary skill in the art would have been motivated to do so because Finali teaches a solution to the problem in the art of online customer searching by providing “a customer service system and method that uniquely blends the functional strength and speed of computer software and hardware in performing automated customer interaction with desirable human interaction with online shoppers” (page 5 lines 14-17). 
In addition, it would have been recognized that applying the known technique of providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted, as taught by Finali, to the teachings of Padmanabhan, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 9: Padmanabhan discloses a non-transitory computer readable medium storing instructions that when executed by one or more computers cause the one or more computers to perform operations ([0053] lines 1-11) comprising: 
receiving a search query from a user of a client computing system ([0026] - Query processor 108 is capable of receiving [claimed receiving] a search query [claimed a search query from a user of a client computing system], performing a search, and generating relevant search results); 
in response to receiving the search query from the user of the client device:
generating a set of search results that specify one or more items identified using the search query ([0036] - At step 302, a user enters a search query for a particular shopping request, for example online purchase of tickets for an upcoming concert of Madonna. Subsequently, at step 304, [claimed in response to receiving the search query from the user of the client device] relevant results for the search query are identified and displayed to the user [claimed generating a set of search results that specify one or more items identified using the search query]); 
providing the set of search results to a different user that differs from the user of the client computing device ([0042] - At step 306, the user may select a few results that the user may find relevant. The search results to be displayed [claimed providing the set of search results] to other users [claimed to a different user that differs from the user of the client computing device] are chosen by the user. The set of search results chosen by the user will hereinafter be referred to as user's choice results);
establishing an interactive communication session between the user of the client computing device and the different user ([0043] - Thereafter, at step 310, the user invites one or more invitees to view the user's choice results. The invitation to view the search results is sent through an instant messaging service, such as AOL Instant Messenger (AIM.TM.). If an invitee accepts the invitation from the user, the invitee can then view the user's choice results. Further, the user and the invitees can communicate with each other through instant messaging to discuss the search results [claimed establishing an interactive communication session between the user of the client computing device and the different user]). 
Padmanabhan fails to explicitly disclose 
providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted.  
However, Finali does teach 
providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted ([page 18 line 25 - page 19 line 6] - Once the customer criteria are collected from the shopper, the product decision tool 128 can query or search the product database 188 using the customer criteria to quickly locate product matches. Each of the customer's criteria is typically used to search the product database 188, searching for a product that satisfies each and every criterion. In one embodiment, if exact matches are not obtained, second best matches are retrieved (e.g., products that miss on one or two customer criteria such as color or price). The search of the product database 188 provides a result list of matching products that are then displayed to the shopper [claimed providing the set of search results to the user of the client computing device in a user interface] who can typically select the products to link to further information or add them to their shopping cart. In a preferred embodiment, the results list is also transmitted to the customer service representative 150 and the operator may update the dialogue box 520 to inform the shopper that the product icons 532 shown in the results portion 530 represent the products that best match their inputted criteria [claimed that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Finali into the invention of Padmanabhan. One of ordinary skill in the art would have been motivated to do so because Finali teaches a solution to the problem in the art of online customer searching by providing “a customer service system and method that uniquely blends the functional strength and speed of computer software and hardware in performing automated customer interaction with desirable human interaction with online shoppers” (page 5 lines 14-17). 
In addition, it would have been recognized that applying the known technique of providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted, as taught by Finali, to the teachings of Padmanabhan, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 16: Padmanabhan discloses a system comprising: a memory device; and one or more computers configured to access the memory device and execute instructions that cause the one or more computers to perform operations ([0053] lines 1-11) comprising: 
receiving a search query from a user of a client computing system ([0026] - Query processor 108 is capable of receiving [claimed receiving] a search query [claimed a search query from a user of a client computing system], performing a search, and generating relevant search results); 
in response to receiving the search query from the user of the client device:
generating a set of search results that specify one or more items identified using the search query ([0036] - At step 302, a user enters a search query for a particular shopping request, for example online purchase of tickets for an upcoming concert of Madonna. Subsequently, at step 304, [claimed in response to receiving the search query from the user of the client device] relevant results for the search query are identified and displayed to the user [claimed generating a set of search results that specify one or more items identified using the search query]); 
providing the set of search results to a different user that differs from the user of the client computing device ([0042] - At step 306, the user may select a few results that the user may find relevant. The search results to be displayed [claimed providing the set of search results] to other users [claimed to a different user that differs from the user of the client computing device] are chosen by the user. The set of search results chosen by the user will hereinafter be referred to as user's choice results);
establishing an interactive communication session between the user of the client computing device and the different user ([0043] - Thereafter, at step 310, the user invites one or more invitees to view the user's choice results. The invitation to view the search results is sent through an instant messaging service, such as AOL Instant Messenger (AIM.TM.). If an invitee accepts the invitation from the user, the invitee can then view the user's choice results. Further, the user and the invitees can communicate with each other through instant messaging to discuss the search results [claimed establishing an interactive communication session between the user of the client computing device and the different user]). 
Padmanabhan fails to explicitly disclose 
providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted.  


However, Finali does teach 
providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted ([page 18 line 25 - page 19 line 6] - Once the customer criteria are collected from the shopper, the product decision tool 128 can query or search the product database 188 using the customer criteria to quickly locate product matches. Each of the customer's criteria is typically used to search the product database 188, searching for a product that satisfies each and every criterion. In one embodiment, if exact matches are not obtained, second best matches are retrieved (e.g., products that miss on one or two customer criteria such as color or price). The search of the product database 188 provides a result list of matching products that are then displayed to the shopper [claimed providing the set of search results to the user of the client computing device in a user interface] who can typically select the products to link to further information or add them to their shopping cart. In a preferred embodiment, the results list is also transmitted to the customer service representative 150 and the operator may update the dialogue box 520 to inform the shopper that the product icons 532 shown in the results portion 530 represent the products that best match their inputted criteria [claimed that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Finali into the invention of Padmanabhan. One of ordinary skill in the art would have been motivated to do so because Finali teaches a solution to the problem in the art of online customer searching by providing “a customer service system and method that uniquely blends the functional strength and speed of computer software and hardware in performing automated customer interaction with desirable human interaction with online shoppers” (page 5 lines 14-17). 
In addition, it would have been recognized that applying the known technique of providing the set of search results to the user of the client computing device in a user interface that includes an interactive session interface through which the interactive communication session between the user of the client computing system and the different user is conducted, as taught by Finali, to the teachings of Padmanabhan, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 























Claims 3-5, 7, 10-12, 14, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al (US 2006/0173753 A1) (“Padmanabhan”) in view of Finali Corporation (WO 02/27601 A2) (“Finali”) in view of Van Luchene (US 2007/0192168 A1) (“Van Luchene”).

Claim 3: The cited prior art teaches the method of claim 2. 
Padmanabhan fails to explicitly disclose 
further comprising: in response to receiving the search query: 
automatically generating, by the platform computing system, one or more questions based on one or more heuristic rules and historical data collected about users who previously supplied queries similar to the received search query; and 
presenting the one or more questions to the user of the client computing system; 
obtaining, by the platform computing system and through an interrogation interface presented to the user of the client computing system, responses to the one or more questions, wherein generating the set of search results comprises generating the set of search results based on the search query and the responses to the one or more questions.  
However, Finali does teach 
further comprising: in response to receiving the search query: 
automatically generating, by the platform computing system, one or more questions . . . ; and 
presenting the one or more questions to the user of the client computing system ([page 21 lines 8-19) - Once the question is answered acceptably, the automated service representative 120 queries the shopper at 330 to determine whether the shopper is interested in locating a specific product [claimed in response to receiving the search query] . . . If yes, an automated product decision process is initiated at 334 including determining the product the shopper desires and transmitting this information to the product decision tool 128. The tool 128 then selects and retrieves the appropriate questionnaire [claimed automatically generating, by the platform computing system, one or more questions], mapping table 210, and product database table 204. A walk-through process (as discussed in detail previously) is completed using the mapping table 210 and the product database table 204 and the results mapped to the questionnaire to select the number and content of the Web pages of the questionnaire. The questionnaire is pushed to the shopper who then inputs their customer criteria [claimed presenting the one or more questions to the user of the client computing system]); 
obtaining, by the platform computing system and through an interrogation interface presented to the user of the client computing system, responses to the one or more questions, wherein generating the set of search results comprises generating the set of search results based on the search query and the responses to the one or more questions ([page 21 lines 18-23] - The questionnaire is pushed to the shopper who then inputs their customer criteria. The customer criteria are gathered by the product decision tool 128 [claimed obtaining, by the platform computing system and through an interrogation interface presented to the user of the client computing system, responses to the one or more questions] and used to query the product database 188 producing a matching product list or result list. This list is then displayed to the shopper [claimed wherein generating the set of search results comprises generating the set of search results based on the search query and the responses to the one or more questions]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Finali into the invention of Padmanabhan. One of ordinary skill in the art would have been motivated to do so because Finali teaches a solution to the problem in the art of assisting customers shopping for complex and/or expensive products whose purchase generates questions by providing a solution that allows the shopper to obtain high quality assistance quickly, thereby encouraging purchase and lessening the likelihood that the customer will go to a competitor’s site or give up on the purchase altogether (page 2 lines 9-21). 
In addition, it would have been recognized that applying the known technique of automatically generating questions and presenting the questions to a user in response to receiving a search query; obtaining, by the platform computing system and through an interrogation interface presented to the user of the client computing system, responses to the one or more questions; and generating the set of search results based on the search query and the responses to the one or more questions, as taught by Finali, to the teachings of Padmanabhan, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
	And Van Luchene does teach 
automatically generating, by the platform computing system, one or more questions ([0107] - As a further alternative, questions may be automatically generated [claimed automatically generating one or more questions] with or without human input by a computer program) based on one or more heuristic rules and historical data collected about users who previously supplied queries similar to the received search query ([0428] - Selection of questions may be based upon any suitable factors including, for example, any one or more of the following: . . . f) a probability of a purchase by an end user as determined by the outcome of previous searches and/or responses to similar or the same survey questions and/or end user demographics and/or any combination of these factors [claimed based on historical data collected about users who previously supplied queries similar to the received search query]. Questions may be predetermined, i.e., fixed questions based upon specific search strings, and/or randomly selected, and/or determined by a learning algorithm, such as a Bayesian logic or a neural net, or other learning methods that are well known in the art, and/or established by the advertiser(s) and/or service providers, and/or search engine provider, and/or any combination of these, and/or by using an expert system or other rules [claimed based on one or more heuristic rules]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Van Luchene into the invention of Padmanabhan. One of ordinary skill in the art would have been motivated to do so because Van Luchene teaches a solution to the need in the art for improved methods of providing desired products to consumers by providing consumers with questions and considering the answers in order to tailor the results to the consumer [0002].  
In addition, it would have been recognized that applying the known technique of automatically generating, by the platform computing system, one or more questions based on one or more heuristic rules and historical data collected about users who previously supplied queries similar to the received search query, as taught by Van Luchene, to the teachings of Padmanabhan, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 4: The cited prior art teaches the method of claim 3. 
Padmanabhan fails to explicitly disclose 
further comprising providing the responses to the one or more questions to the different user.  
However, Finali does teach 
further comprising providing the responses to the one or more questions to the different user ([page 11 lines 22-28] - A customer service representative 150 can push a questionnaire comprising a series of Web pages 220 that query the shopper [claimed one or more questions] for customer criteria (e.g., a set of user-input data that identifies a set of constraints) that are relevant to the product or item the shopper seeks. This feature of the customer interaction center 110 provides a significant time saving for the person operating the representative 150 who can perform other functions while waiting for the customer to complete the questionnaire [claimed providing the responses to the one or more questions to the different user]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Finali into the invention of Padmanabhan. One of ordinary skill in the art would have been motivated to do so because Finali teaches a solution to the problem in the art of online customer searching by providing “a customer service system and method that uniquely blends the functional strength and speed of computer software and hardware in performing automated customer interaction with desirable human interaction with online shoppers” (page 5 lines 14-17). 
In addition, it would have been recognized that applying the known technique of providing the responses to the one or more questions to the different user, as taught by Finali, to the teachings of Padmanabhan, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 5: The cited prior art teaches the method of claim 4. 
Padmanabhan fails to explicitly disclose 
further comprising: presenting, to the user of the client computing system, one or more suggested items that were specified by the different user based on the search query and the responses to the one or more questions that were provided to the different user.  
However, Finali does teach 
further comprising: presenting, to the user of the client computing system, one or more suggested items (fig 5 element 530 “FFIRENZE CANOPY QUEEN BED”) that were specified by the different user (“DAN” - element 510) based on the search query (“I WOULD LIKE A BED” - element 510) and the responses to the one or more questions that were provided to the different user (“CSR PUSHES PAGE. '’THANKS FOR THE INPUT, BELOW ARE PRODUCTS THAT MATCH YOUR CRITERIA’” - element 510). 

    PNG
    media_image1.png
    510
    762
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Finali into the invention of Padmanabhan. One of ordinary skill in the art would have been motivated to do so because Finali teaches a solution to the problem in the art of online customer searching by providing “a customer service system and method that uniquely blends the functional strength and speed of computer software and hardware in performing automated customer interaction with desirable human interaction with online shoppers” (page 5 lines 14-17). 
In addition, it would have been recognized that applying the known technique of presenting, to the user of the client computing system, one or more suggested items that were specified by the different user based on the search query and the responses to the one or more questions that were provided to the different user, as taught by Finali, to the teachings of Padmanabhan, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 7: The cited prior art teaches the method of claim 5, and Padmanabhan further discloses wherein the one or more suggested items ([0043] - The search results, therefore, may pertain to `Metallica` concert tickets, `Eagles` concert tickets, `Deep Purple` concert tickets, and the like. Further, the invitee can select the results related to `Metallica` concert tickets and `Deep Purple` concert tickets as invitee's choice results [here, the Metallica and Deep Purple concert tickets are the suggested items from the different user]) are not included in the set of search results ([0042] - The search results to be displayed to other users are chosen by the user. The set of search results chosen by the user will hereinafter be referred to as user's choice results. For example, the user may select the results pertaining to `Madonna` concert tickets priced at $50, $40 and $60 and the results pertaining to `Britney Spears` concert tickets [here, the Madonna and Britney Spears tickets are the set of search results - and the Metallica/Deep Purple suggestions are not included in the Madonna/Britney Spears set of search results]).  

Claim 10:  All the limitations in non-transitory computer readable medium claim 10 are closely parallel to the limitations of method claim 3 analyzed above and are rejected on the same bases.

Claim 11:  All the limitations in non-transitory computer readable medium claim 11 are closely parallel to the limitations of method claim 4 analyzed above and are rejected on the same bases.

Claim 12:  All the limitations in non-transitory computer readable medium claim 12 are closely parallel to the limitations of method claim 5 analyzed above and are rejected on the same bases.

Claim 14:  All the limitations in non-transitory computer readable medium claim 14 are closely parallel to the limitations of method claim 7 analyzed above and are rejected on the same bases.

Claim 17:  All the limitations in system claim 17 are closely parallel to the limitations of method claim 3 analyzed above and are rejected on the same bases.

Claim 18:  All the limitations in system claim 18 are closely parallel to the limitations of method claim 4 analyzed above and are rejected on the same bases.

Claim 19:  All the limitations in system claim 19 are closely parallel to the limitations of method claim 5 analyzed above and are rejected on the same bases.

Claim 21:  All the limitations in system claim 21 are closely parallel to the limitations of method claim 7 analyzed above and are rejected on the same bases.









Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al (US 2006/0173753 A1) (“Padmanabhan”) in view of Finali Corporation (WO 02/27601 A2) (“Finali”) in view of Van Luchene (US 2007/0192168 A1) (“Van Luchene”) in view of Walker et al (US 6,970,837 B1) (“Walker”). 

Claim 6: The cited prior art teaches the method of claim 5. 
Padmanabhan fails to explicitly disclose 
wherein the one or more suggested items includes at least one item that is not available through the platform computing system. 
However, Walker does teach 
wherein the one or more suggested items includes at least one item that is not available through the platform computing system ([col 6 lines 7-16] - According to an embodiment of the present invention, the purchasing system [claimed platform computing system] device 300 communicates with the buyer device 200 to establish a first price for a first product with the buyer. The purchasing system device 300 also arranges for the buyer to take possession of the first product at a retailer, different than the seller of the product, that offers the first product for sale [claimed the one or more suggested items includes at least one item that is not available through the platform computing system - because here, the item is available through a retailer, not the purchasing system]. Note that, as used herein, a "seller" may be, for example, a product manufacturer, a retailer, the purchasing system or any other party).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Walker into the invention of Padmanabhan. One of ordinary skill in the art would have been motivated to do so because Walker teaches solutions to problems in the art by broadening the scope of items available to consumers, when compared to traditional shopping (col 2 lines 46-58). 
In addition, it would have been recognized that applying the known technique of presenting, to the user of the client computing system, one or more suggested items that were specified by the different user based on the search query and the responses to the one or more questions that were provided to the different user, as taught by Walker, to the teachings of Padmanabhan, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 13:  All the limitations in non-transitory computer readable medium claim 13 are closely parallel to the limitations of method claim 6 analyzed above and are rejected on the same bases.

Claim 20:  All the limitations in system claim 20 are closely parallel to the limitations of method claim 6 analyzed above and are rejected on the same bases.



















Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al (US 2006/0173753 A1) (“Padmanabhan”) in view of Finali Corporation (WO 02/27601 A2) (“Finali”) in view of Sun (US 2006/0288087 A1) (“Sun”).

Claim 8: The cited prior art teaches the method of claim 2, and Padmanabhan further discloses further comprising: . . . 
receiving, by the platform computing system, a selection of the different user from the list of users, wherein: 
providing the set of search results to the different user and establishing the interactive communications session are both performed in response to receiving the selection of the different user from the list of different users ([0043] - Thereafter, at step 310, the user invites one or more invitees to view the user's choice results [claimed receiving a selection of the different user from the list of different users]. The invitation to view the search results is sent through an instant messaging service, such as AOL Instant Messenger (AIM.TM.). If an invitee accepts the invitation from the user, the invitee can then view the user's choice results [claimed providing the set of search results to the different user performed in response to receiving the selection of the different user]. Further, the user and the invitees can communicate with each other through instant messaging to discuss the search results [claimed establishing the interactive communications session performed in response to receiving the selection of the different user]).  
Padmanabhan fails to explicitly disclose 
identifying, by the platform computing system, a list of users that are qualified to assist in the selection of items based on the search query; 
presenting, with the set of search results, the list of users that are qualified to assist in the selection of the items. 
However, Sun does teach 
identifying, by the platform computing system, a list of users that are qualified to assist in the selection of items based on the search query ([0016] - The KeywordExpert list shows all experts [claimed identifying, by the platform computing system, a list of users that are qualified] attach to a set of particular keywords that are input and searched in the built-in browser window by the user [claimed to assist in the selection of items based on the search query]); 
presenting, with the set of search results, the list of users that are qualified to assist in the selection of the items (claim 1 - A method for a content expert to attach or listen to any content or web page in Internet wherein the Internet user may see and select the relevant expert from the expert lists [claimed presenting the list of users that are qualified to assist in the selection of the items] along with the content or web page they are browsing [claimed with the set of search results]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sun into the invention of Padmanabhan. One of ordinary skill in the art would have been motivated to do so because Sun teaches a solution to the problem in the art of users’ ability to find experts online to answer their questions by providing a constantly updated expert list based on the content the user is searching [0001]. 
In addition, it would have been recognized that applying the known technique of identifying, by the platform computing system, a list of users that are qualified to assist in the selection of items based on the search query; and presenting, with the set of search results, the list of users that are qualified to assist in the selection of the items, as taught by Sun, to the teachings of Padmanabhan, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 15:  All the limitations in non-transitory computer readable medium claim 15 are closely parallel to the limitations of method claim 8 analyzed above and are rejected on the same bases.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al (US 2007/0255795 A1) teaches using instant messaging as a platform for a search service, allowing users to perform a search in the IM environment and share search results among IM users in the same conversation. 
Byrd et al (US 6,185,553 B1) teaches cooperative searching of a database by allowing users to submit queries, receive results, and distribute the results to all of the session participants. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625